Citation Nr: 1645506	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  16-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity (RLE) radiculopathy, associated with DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to February 21, 2016, and in excess of 20 percent from February 22, 2016, forward.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity (LLE) radiculopathy, associated with DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to February 21, 2016, and in excess of 20 percent from February 22, 2016, forward. 

[The claim for an increased rating for DJD of the lumbar spine is addressed in a separate decision.]  


REPRESENTATION

Appellant represented by:	Agent, Christopher Loiacono

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988 and from October 2004 to December 2005, with additional National Guard service.  

These claims initially came before the Board of Veterans' Appeal (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO promulgated the Board's August 2015 grant of service connection for radiculopathy of the RLE and LLE as associated with separately rated degenerative joint disease (DJD) of the lumbar spine with facet syndrome and assigned 10 percent ratings, effective from February 27, 2009.  The Veteran submitted a timely notice of disagreement (NOD) with the ratings assigned, and claims for ratings in excess of 10 percent for RLE and LLE radiculopathy ensued.  Such will be addressed in this decision.  The claim for an increased rating for DJD of the lumbar spine is addressed in a separate decision.  

Following additional VA examination in February 2016, and a rating action that same month, the RO determined that higher ratings were warranted for service-connected RLE and service-connected LLE radiculopathy.  The higher ratings were promulgated in a February 2016 rating decision.  Specifically, an increased rating of 20 percent was granted for RLE and LLE radiculopathy, effective from February 22, 2016.  The appeal continues.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  For the portion of the appeal period extending from February 27, 2009, to June 19, 2014, RLE radiculopathy was manifested by diminished sensation in the extremity with reports of pain, tingling, and numbness, which is productive of mild incomplete paralysis.  

2.  For the portion of the appeal extending from June 20, 2014, forward, RLE radiculopathy is productive of moderately severe incomplete paralysis, without evidence of severe incomplete paralysis or complete paralysis.  

3.  For the portion of the appeal period extending from February 27, 2009, to June 19, 2014, LLE radiculopathy was manifested by diminished sensation in the extremity with reports of pain, tingling, and numbness, which is productive of mild incomplete paralysis.  

4.  For the portion of the appeal extending from June 20, 2014, forward, LLE radiculopathy is productive of moderately severe incomplete paralysis, without evidence of severe incomplete paralysis or complete paralysis.  


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from February 27, 2009, to June 19, 2014, the criteria for an initial disability evaluation in excess of 10 percent for RLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2015).  

2.  For the portion of the appeal period extending from June 20, 2014, the criteria for an initial disability evaluation of 40 percent, but not higher, for RLE radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2015).  

3.  For the portion of the appeal period extending from February 27, 2009, to June 19, 2014, the criteria for an initial disability evaluation in excess of 10 percent for LLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2015).  

4.  For the portion of the appeal period extending from June 20, 2014, forward, the criteria for an initial disability evaluation of 40 percent, but not higher, for LLE radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Note: As already reported, there are two separate decisions being prepared regarding the Veteran's claims on appeal.  As the medical evidence summarized below is relevant as to all claims on appeal (an increased rating for the lumbar spine and increased ratings for radiculopathy of the RLE and LLE), each decision will include a summarization of the evidence for purposes of clarity.  

The Veteran filed an original service connection for a low back condition in March 2009.  

Private and VA records dated from 2005 forward are available for review.  It is noted that private MRI in April 2005 showed degenerative disc disease (DDD) with mild bulging at L5-S1.  Additional private MRI in September 2008 showed mild DDD at L5-S1 producing mild to moderate right neural foraminal narrowing.  

VA examination in July 2009 showed a history of inservice back injury.  Current complaints included decreased lumbar spine motion, as well as stiffness, weakness, and spasms.  There was radiating pain into the lower extremities.  The severity of back pain was described as moderate.  During flare-ups, the Veteran had increased limitation of mobility, weakness, and pain.  He was able to walk more than 1/4 mile but less than one mile.  He had not been absent from work as a cable construction supervisor secondary to his lower back pain, but it was necessary that he had lighter work assignments during flare-ups.  His gait was antalgic.  No spasms were noted, but there was low back tenderness.  Thoracolumbar ROM (active) showed flexion from 0 to 70 degrees, extension from 0 to 25 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 25 degrees, and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active ROM.  There were no additional limitations after three repetitions of ROM testing.  Lasegue's sign testing was positive on the right.  

In an October 2009 rating decision, service connection was granted for DJD of the lumbar spine with facet syndrome, and a 10 percent rating was assigned, effective from March 5, 2009.  

In a November 2009 addendum report to the July 2009 examination report, it was noted there were radicular symptoms associated with the Veteran's low back disorder.  

In a July 2010 rating decision, an earlier effective date of February 27, 2009, was awarded for the grant of service connection and assignment of the 10 percent rating for the lumbar spine disorder.  

VA and private treatment records dated from 2010 through November 2014 reflect that the Veteran complained of constant pain in the low back, with intermittent shooting or stabbing pain radiating down the buttocks into the legs. 2010 VA treatment records reveal that the Veteran additionally complained of groin, inguinal, or scrotal pain radiating from the back.  See, e.g., May 2010 VA outpatient treatment note.  The Veteran was treated with a variety of therapies, including physical therapy, chiropractic therapy, a TENS unit, acupuncture, and injections into the spine, as well as a variety of nonnarcotic and narcotic medications.  No treatment modality provided more than brief or minimal pain relief.  

The Veteran submitted an April 2014 private medical statement from J.N.F., DO.  Dr. J.N.F. noted that any movement of the Veteran's legs reproduced pain.  In a July 2014 medical statement, Dr. J.N.F noted that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine, confirmed by MRI testing.  The Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran was only able to sit, stand, or walk for a total of 1 hour in an 8-hour day.  Dr. J.N.F. also commented that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F. also opined that the same symptoms had been present since 2008.  

A June 2014 report from A.G.C., MD, reflects that the Veteran reported that he was unable to sit in a chair for any length of time before his feet would go numb.  The Veteran was unable to sit or stand more than 30 to 60 minutes at a time; he was unable to bend over without experiencing sudden onset of sharp pain down the buttocks and legs to at least the level of the knees.  Pain made it "a very considerable effort" for him to get out of bed.  Standing up straight would cause increased pain down both buttocks and into the legs, so he tended to hunch forward.  

Objectively, Dr. A.G.C. noted that the Veteran was uncomfortable during the examination and frequently shifted positions.  The lumbar lordosis was decreased.  ROM of the spine was limited.  Pain with forward flexion of the lumbar spine began at approximately 20 degrees.  Dr. A.G.C. opined that, rather than radiculopathy of the lower extremities, the Veteran had a post-traumatic plexopathy with affected several nerves to the lower extremities, particularly the femoral nerve.  The severity of the involvement was described as moderately severe.  

At his June 2015 Videoconference hearing, the Veteran reported that he did very little bending, lifting, or stooping at his employment, as he supervised younger individuals who performed those tasks.  He reported difficulty when his employment required him to drive for more than 30 minutes.  His report of symptoms was consistent with the symptoms described in Dr. A.G.C.'s 2014 private medical statement.  

In a July 2014 medical statement, J.N.F, D.O., noted that the Veteran had a diagnosis of DDD of the lumbar spine, confirmed by MRI testing.  Dr. J.N.F. stated that the Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran should sit, stand, or walk for no more than one hour in an 8-hour period.  Dr. J.N.F noted that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F also opined that the same symptoms had been present since 2008.  

In an August 2015 Board decision, service connection was granted for separate neurological disorders associated with the service-connected lumbar spine disorder.  Specifically, radiculopathy of the RLE and LLE was found to be secondary to the lumbar spine disorder.  The claim that is the subject of this decision - entitlement to an increased rating for DJD of the lumbar spine - was remanded for additional VA examination.  

In an October 2015 rating action, the RO promulgated the grants of service connection for radiculopathy of the RLE and LLE.  Ten percent ratings for each extremity were granted, effective February 27, 2009.  

When examined by VA in February 2016, the Veteran reported flare-ups that occurred 1-2 times per week which could last 24-48 hours.  He had difficulty with weight bearing and tried to remain inactive.  Pain caused irritability.  ROM was abnormal.  Specifically, forward flexion was from 0 to 30 degrees with extension from 0 to 10 degrees.  Right lateral flexion was from 0 to 20 degrees, left lateral flexion was from 0 to 15 degrees, right lateral rotation was from 0 to 20 degrees, and left lateral rotation was from 0 to 20 degrees.  The examiner found that the abnormal ROM did not contribute to a functional loss.  There was evidence of pain with weight bearing.  There was also tenderness or pain on palpation of the lumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or ROM after three repetitions.  

The examiner noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, and she again noted the ROM results (as summarized above).  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Deep tendon reflexes were normal in the knees and ankles.  Sensory examination showed decreased sensation to touch in the lower leg and ankle and foot and toes.  Straight leg raising was positive.  There was radicular pain.  Pain was described as moderate in the lower extremities.  Intermittent pain in the lower extremities was described as mild.  Paresthesias and/or dysesthesias were moderate and numbness in the extremities was mild.  The severity of radiculopathy was moderate in both extremities.  There was no ankylosis of the spine.  The Veteran used a cane for an assistive device.  The examiner opined that the Veteran would be unable to perform work that would require prolonged standing, walking, repetitive lifting, bending, reaching, pushing, or pulling.  

In a February 2016 rating action, the 10 percent rating in effect for the low back disorder was increased to 40 percent, effective June 24, 2014.  The 10 percent ratings in effect for radiculopathy of the RLE and LLE were increased to 20 percent, effective February 22, 2016.  

Analysis

DCs 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, DCs 8520-8730.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a (2015).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initial 10 percent disability ratings are assigned to the RLE and LLE radiculopathy from February 27, 2009, to February 21, 2016, and initial 20 percent disability ratings are assigned for each extremity from February 22, 2016.  

After considering the evidence of record, it is the Board's conclusion that the medical evidence does not show findings of more than mild incomplete paralysis or impairment for that portion of the appeal from February 27, 2009, through June 19, 2014.  As reported in July 2009, the Veteran did have complaints of radiating pain, tingling, and numbness.  However, the examiner did not provide an opinion as to the degree of the Veteran's sensory complaints (e.g., mild, moderate, moderately severe, severe) at that time.  It is noted that upon private examination on June 20, 2014, it was opined that such complaints were not radiculopathy of the lower extremities but post-traumatic plexopathy which affected several nerves to the lower extremities, particularly the femoral nerve.  The severity of the involvement was described as moderately severe.  As service connection for radiculopathy of the lower extremities was granted shortly thereafter based at least in part on findings made at a 2016 VA examination, it is the Board's conclusion that the sensory impairment noted at the time of the private examination represents service-connected radiculopathy associated with the separately rated low back disorder.  As this condition was described as moderately severe, and as VA examination in February 2016 also showed mostly moderate neurological manifestations as reported by the examiner, it is concluded that the 40 percent rating for an initial rating for RLE and LLE radiculopathy is warranted from an earlier date of June 20, 2014.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

There is no evidence of severe incomplete paralysis when examined in June 20, 2014, or in the record forward, to include at the VA examination in February 2016.  Thus, the Board finds that while a higher rating of 40 percent is warranted from June 20, 2014, a rating higher than 40 percent from June 20, 2014, forward, is not warranted.  See DC 8520.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating for RLE and LLE radiculopathy in excess of 10 percent for the portion of the appeal extending from February 27, 2009, to June 19, 2014.  As of June 20, 2014, however, an initial rating of 40 percent is warranted, but not higher, pursuant to DC 8520.  

Extraschedular and TDIU Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected the RLE and LLE radiculopathy.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected RLE and LLE radiculopathy are adequate in this case.  The Veteran's primary symptoms include radiating pain, diminished sensation, and numbness, all of which have been specifically contemplated in the schedular ratings that are assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under DC 8520 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the right and left lower extremity radiculopathy, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examination reports have consistently indicated that the Veteran is employed full-time as a cable construction supervisor, nor has he suggested otherwise.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in October 2015.  The Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2009 and 2016.  He also underwent a pertinent private examination in 2014.  The reports provided as to these examinations include evidence as to the nature and severity of the service-connected RLE and LLE radiculopathy.  The Board finds that the examinations are adequate for rating purposes.  The examinations were performed by physicians based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to whether the service-connected disorders caused impairment in the Veteran's ordinary and occupational activity.  The Board also notes that the record includes neurological results regarding the lower extremities.  Thus, the Board finds that the Veteran has been afforded adequate examinations, and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

Entitlement to an initial disability rating in excess of 10 percent for RLE radiculopathy, associated with DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to June 19, 2014, is not warranted.  However, as of June 20, 2014, an initial rating of 40 percent, but not higher, is warranted.  

Entitlement to an initial disability rating in excess of 10 percent for LLE radiculopathy, associated with DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to June 19, 2014, is not warranted.  However, as of June 20, 2014, an initial rating of 40 percent, but not higher, is warranted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


